UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05914 Templeton Global Opportunities Trust (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 9/30/16 Item 1. Schedule of Investments. Templeton Global Opportunities Trust Statement of Investments, September 30, 2016 (unaudited) Industry Shares Value Common Stocks 94.7% Australia 0.6% Origin Energy Ltd. Oil, Gas & Consumable Fuels 620,370 $ 2,574,089 Belgium 0.4% UCB SA Pharmaceuticals 23,690 1,832,449 Brazil 0.8% a Petroleo Brasileiro SA, ADR Oil, Gas & Consumable Fuels 344,165 3,211,059 Canada 0.5% Suncor Energy Inc. Oil, Gas & Consumable Fuels 80,078 2,222,135 China 11.4% a Baidu Inc., ADR Internet Software & Services 24,760 4,508,053 China Life Insurance Co. Ltd., H Insurance 1,053,000 2,715,195 China Medical System Holdings Ltd. Pharmaceuticals 1,330,000 2,236,000 China Mobile Ltd. Wireless Telecommunication Services 327,400 3,961,462 China Telecom Corp. Ltd., H Diversified Telecommunication Services 10,477,610 5,281,796 CNOOC Ltd. Oil, Gas & Consumable Fuels 3,590,000 4,452,584 Digital China Holdings Ltd. Electronic Equipment, Instruments & Components 3,104,000 2,981,402 GCL-Poly Energy Holdings Ltd. Semiconductors & Semiconductor Equipment 14,929,000 1,982,488 Greatview Aseptic Packaging Co. Ltd. Containers & Packaging 6,043,000 3,194,325 Hilong Holding Ltd. Energy Equipment & Services 9,344,000 1,385,394 Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services 2,488,100 6,704,351 Sinopharm Group Co. Ltd. Health Care Providers & Services 936,800 4,498,998 Weichai Power Co. Ltd., H Machinery 2,498,000 3,349,410 47,251,458 France 7.3% AXA SA Insurance 153,024 3,257,081 BNP Paribas SA Banks 81,703 4,202,502 Cie Generale des Etablissements Michelin, B Auto Components 43,012 4,759,250 Compagnie de Saint-Gobain Building Products 96,018 4,151,107 Credit Agricole SA Banks 442,807 4,368,166 Sanofi Pharmaceuticals 67,914 5,162,404 Total SA, B Oil, Gas & Consumable Fuels 93,384 4,425,528 30,326,038 Germany 3.2% Deutsche Lufthansa AG Airlines 228,900 2,547,941 HeidelbergCement AG Construction Materials 35,100 3,316,962 Merck KGaA Pharmaceuticals 44,950 4,844,876 Siemens AG, ADR Industrial Conglomerates 22,694 2,662,460 13,372,239 Hong Kong 2.6% Kingboard Chemical Holdings Ltd. Electronic Equipment, Instruments & Components 1,253,500 3,797,824 NewOcean Energy Holdings Ltd. Oil, Gas & Consumable Fuels 9,838,200 2,625,600 Vinda International Holdings Ltd. Household Products 1,145,000 2,252,696 VTech Holdings Ltd. Communications Equipment 187,500 2,138,167 10,814,287 India 3.5% Biocon Ltd. Biotechnology 233,555 3,275,772 Hero Motocorp Ltd. Automobiles 77,520 3,976,027 Mahanagar Gas Ltd. Gas Utilities 15,670 155,425 Oberoi Realty Ltd. Real Estate Management & Development 800,336 3,513,083 Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Global Opportunities Trust Statement of Investments, September 30, 2016 (unaudited) (continued) Torrent Pharmaceuticals Ltd. Pharmaceuticals 153,259 3,738,538 14,658,845 Indonesia 0.5% Gudang Garam Tbk PT Tobacco 397,000 1,885,986 Ireland 1.0% CRH PLC Construction Materials 127,507 4,265,097 Israel 1.5% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals 138,237 6,360,284 Italy 2.0% Eni SpA Oil, Gas & Consumable Fuels 205,165 2,955,836 Tenaris SA Energy Equipment & Services 211,200 3,009,554 UniCredit SpA Banks 1,011,719 2,355,802 8,321,192 Japan 5.2% IHI Corp. Machinery 714,000 2,042,717 Keihin Corp. Auto Components 140,400 2,203,684 Nissan Motor Co. Ltd. Automobiles 465,520 4,513,062 Omron Corp. Electronic Equipment, Instruments & Components 91,200 3,243,486 SoftBank Group Corp. Wireless Telecommunication Services 78,900 5,076,563 Sompo Holdings Inc. Insurance 61,000 1,784,595 Unipres Corp. Auto Components 141,200 2,468,371 21,332,478 Luxembourg 0.6% L'Occitane International SA Specialty Retail 1,303,500 2,594,782 Mexico 0.7% Industrias Penoles SA Metals & Mining 121,317 2,903,174 Netherlands 3.5% Aegon NV Insurance 574,784 2,203,309 Akzo Nobel NV Chemicals 60,428 4,094,233 a ASR Nederland NV Insurance 120,100 2,444,278 ING Groep NV Banks 318,980 3,939,582 NN Group NV Insurance 64,602 1,985,603 14,667,005 South Korea 8.0% Hana Financial Group Inc. Banks 341,341 8,637,932 Hyundai Mobis Co. Ltd. Auto Components 24,643 6,157,755 KB Financial Group Inc. Banks 230,772 7,936,795 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 7,313 10,618,630 33,351,112 Spain 1.2% Tecnicas Reunidas SA Energy Equipment & Services 57,992 2,261,122 Telefonica SA Diversified Telecommunication Services 247,636 2,508,815 4,769,937 Switzerland 2.3% Roche Holding AG Pharmaceuticals 23,920 5,934,751 a UBS Group AG Capital Markets 247,940 3,376,997 9,311,748 Taiwan 0.9% Quanta Computer Inc. Technology Hardware, Storage & Peripherals 1,749,000 3,655,745 Thailand 1.8% Bangkok Bank PCL, fgn. Banks 417,000 1,959,020 Templeton Global Opportunities Trust Statement of Investments, September 30, 2016 (unaudited) (continued) PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels 1,047,700 2,453,417 PTT Global Chemical PCL, fgn. Chemicals 1,723,800 2,927,819 7,340,256 Turkey 0.7% a Turkcell Iletisim Hizmetleri AS, ADR Wireless Telecommunication Services 341,135 2,749,548 United Kingdom 7.8% Aviva PLC Insurance 440,000 2,513,361 BAE Systems PLC Aerospace & Defense 621,325 4,221,885 Barclays PLC Banks 1,106,512 2,407,711 BP PLC Oil, Gas & Consumable Fuels 883,028 5,152,799 GlaxoSmithKline PLC Pharmaceuticals 86,120 1,834,838 HSBC Holdings PLC Banks 638,499 4,791,483 Kingfisher PLC Specialty Retail 755,905 3,694,448 Noble Corp. PLC Energy Equipment & Services 93,850 595,009 Petrofac Ltd. Energy Equipment & Services 254,290 2,939,726 Royal Dutch Shell PLC, A Oil, Gas & Consumable Fuels 2,921 72,499 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 152,610 3,952,003 32,175,762 United States 26.7% Allegheny Technologies Inc. Metals & Mining 174,310 3,149,782 a Allergan PLC Pharmaceuticals 19,640 4,523,288 a Alphabet Inc., A Internet Software & Services 7,040 5,660,583 American International Group Inc. Insurance 75,060 4,454,060 Amgen Inc. Biotechnology 44,720 7,459,743 Apache Corp. Oil, Gas & Consumable Fuels 23,720 1,514,996 Baker Hughes Inc. Energy Equipment & Services 43,830 2,212,100 Capital One Financial Corp. Consumer Finance 62,570 4,494,403 a Chesapeake Energy Corp. Oil, Gas & Consumable Fuels 149,700 938,619 Chevron Corp. Oil, Gas & Consumable Fuels 29,260 3,011,439 Citigroup Inc. Banks 129,780 6,129,510 Comcast Corp., A Media 91,990 6,102,617 Eli Lilly & Co. Pharmaceuticals 38,010 3,050,683 General Motors Co. Automobiles 65,290 2,074,263 Gilead Sciences Inc. Biotechnology 68,800 5,443,456 Halliburton Co. Energy Equipment & Services 93,330 4,188,650 Hewlett Packard Enterprise Co. Technology Hardware, Storage & Peripherals 112,220 2,553,005 HP Inc. Technology Hardware, Storage & Peripherals 112,220 1,742,777 JPMorgan Chase & Co. Banks 98,180 6,537,806 Medtronic PLC Health Care Equipment & Supplies 47,370 4,092,768 Microsoft Corp. Software 117,920 6,792,192 Morgan Stanley Capital Markets 144,790 4,641,968 a Navistar International Corp. Machinery 252,930 5,789,568 Oracle Corp. Software 116,160 4,562,765 Pfizer Inc. Pharmaceuticals 78,814 2,669,430 Rockwell Collins Inc. Aerospace & Defense 41,760 3,522,038 Twenty-First Century Fox Inc., A Media 138,810 3,361,978 110,674,487 Total Common Stocks (Cost $345,201,136) 392,621,192 Equity-Linked Securities 3.3% United States 3.3% b The Goldman Sachs Group Inc. into Microsoft Corp., 5.55%, 144A Software 80,046 4,426,512 b The Goldman Sachs Group Inc. into Applied Materials Inc., 6.00%, 144A Semiconductors & Semiconductor Equipment 201,954 4,852,712 b The Goldman Sachs Group Inc. into Cisco Systems Inc., 5.70%, 144A Communications Equipment 140,300 4,376,603 Total Equity-Linked Securities (Cost $12,000,997) 13,655,827 Total Investments before Short Term Investments (Cost $357,202,133) 406,277,019 Templeton Global Opportunities Trust Statement of Investments, September 30, 2016 (unaudited) (continued) Principal Amount Short Term Investments 1.6% U.S. Government and Agency Securities 1.6% United States 1.6% c Farmer Mac Discount Note, 10/03/16 $ 5,400,000 5,400,000 c FFCB, 10/03/16 1,000,000 1,000,000 Total U.S. Government and Agency Securities (Cost $6,399,898) 6,400,000 Total Investments (Cost $363,602,031) 99.6% 412,677,019 Other Assets, less Liabilities 0.4% 1,831,703 Net Assets 100.0% $ 414,508,722 a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $13,655,827, representing 3.3% of net assets. c The security was issued on a discount basis with no stated coupon rate. At September 30, 2016, the Fund had the follow ing forw ard exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro GSCO Sell 7,668,598 $ 8,638,729 10/11/16 $ 16,226 $ - Japanese Yen BNDP Sell 1,690,000,000 16,668,705 10/12/16 - (12,175 ) Euro GSCO Sell 28,651,949 32,235,305 10/26/16 - (3,817 ) Total Forw ard Exchange Contracts $ 16,226 $ (15,992 ) Net unrealized appreciation (depreciation) $ 234 a May be comprised of multiple contracts w ith the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BNDP - BNP Paribas GSCO - Goldman Sachs Group, Inc. Selected Portfolio ADR - American Depositary Receipt Templeton Global Opportunities Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Opportunities Trust (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Fund’s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund’s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 367,288,785 Unrealized appreciation $ 94,355,181 Unrealized depreciation (48,966,947 ) Net unrealized appreciation (depreciation) $ 45,388,234 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2016, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments: a,b $ 392,621,192 $ - $ - $ 392,621,192 Equity-Linked Securities - 13,655,827 - 13,655,827 Short Term Investments - 6,400,000 - 6,400,000 Total Investments in Securities $ 392,621,192 $ 20,055,827 $ - $ 412,677,019 Other Financial Instruments Forw ard Exchange Contracts $ - $ 16,226 $ - $ 16,226 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 15,992 $ - $ 15,992 al Includes common stocks. b For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Opportunities Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 By /s/Mark H. Otani Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
